Citation Nr: 1421234	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Douglas I. Friedman, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty, however the exact dates of his service have not been verified.  His service ended with his death during service in a motor vehicle accident (MVA) in October 2009.  The appellant is the custodian and mother of the Veteran's son, who was a minor when the Veteran died and when the appellant filed a claim for survivor's benefits for the son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  That decision denied dependency and indemnity compensation (DIC) because the RO found that the death of the Veteran was not incurred in the line of duty, but was the result of willful misconduct.


REMAND

The Veteran died while on active duty in October 2009.  His death certificate lists his cause of death as blunt trauma, massive head injury, due to a motor vehicle crash.  Of record is an October 2009 Tennessee Bureau of Investigation official alcohol report noting that the Veteran had a blood alcohol content of .21 (Gram %) of ethyl alcohol, and that reports on additional toxicology analysis would follow.  In an October 2009 report of investigation, it was found that the Veteran was absent with authority and that his death was proximately due to intentional misconduct or neglect. 


The appellant claims that the Veteran had a psychiatric disorder related to his active service, specifically related to being "blown up" in Iraq, which resulted in mental and cognitive problems.  She further claims that the Veteran's fatal car accident was a result of his mental issues connected to his service in Iraq.  She asserts that a review the Veteran's medical and treatment records while stationed at Ft. Campbell, Kentucky would support her contentions.  

In a November 2008 post-deployment health assessment report, the Veteran indicated he had spent 13 months in Iraq.  He noted that during the past four weeks his emotional problems had made it somewhat difficult to do his work, take care of things at home, and get along with other people.  Had seen a health care provider four times during that deployment.  In addition, he had been seen on sick call for problems sleeping or still feeling tired after sleeping, trouble concentrating, easily distracted, and increased irritability, all of which no long bothered him at the time he completed the report.  When asked if he had ever had any experience that was so frightening, horrible, or upsetting in the past month, he responded affirmatively that he tried hard not to think about it or went out of his way to avoid situations that reminded him of it and felt numb or detached from others, activities, or surroundings.  In the past month, he had little interest or pleasure in doing things more than half of the time and nearly every day felt down, depressed, or hopeless.  He reported that he had a drink containing alcohol four or more times a week, with five or six drinks containing alcohol on a typical day when he has been drinking.  On a weekly basis he had six or more drinks on one occasion.  In the health care provider section it was noted that there was a major concern for depression symptoms and the Veteran was already under care.  He was referred for behavioral health in primary care.  

Later, in an April 2009 post-deployment health re-assessment, the Veteran again noted that he had been in Iraq for 14 months, but now indicated that he had experienced a blast or explosion.  During the past four weeks his emotional problems had made it somewhat difficult to do his work, take care of things at home, and get along with other people.  He described his deployment-related condition as including problems with dizziness, being lightheaded, passed out, and problems sleeping.  Immediately after the reported event he felt dazed, confused, or "saw stars."  He reported drinking alcohol two to four times a month and on those days having one or two drinks containing alcohol.  He reported having six or more drinks on one occasion, monthly.  He had a few or several days feeling little interest or pleasure in doing things.  There was a potential alcohol problem found with no evidence of risk of traumatic brain injury and a referral was made to a military treatment facility.  

An April 2009 Blanch Field Army Community Hospital report shows that the Veteran was prescribed Wellbutrin and Ambien.  An August 2009 service medical record shows a past medical history for depression and anxiety.  

A June 2013 VA medical opinion report shows that the Veteran's military and civilian treatment records were not provided.  The examiner was unable to offer any clear opinion as to whether it was as likely as not that the Veteran's alcoholism or alcohol use was secondary to depression and anxiety for which he was treated in service.  The examiner specifically noted that there were no useful notes from any military treatment facilities.   The examiner also questioned whether any other substances were found in the Tennessee State Police's toxicology report.  In addition, the VA examiner suggested that the provider at Fort Campbell be contacted for a more suitable review and opinion as requested.  

The June 2013 VA examiner noted several deficiencies in the record resulting in the inability to provide and opinion, and the Board concurs.  Initially, the Board notes that Veteran's service personnel records and complete service treatment records are not associated with the claims file.  Those records would undoubtedly contain information pertinent to the appellant's claim.  Therefore, those records must be obtained before a decision is made in this claim.  Significantly, the Veteran's service medical records do not include any mental health clinical records even though there is a clear indication he was under treatment for depression and/or anxiety.   The Board notes that records of inpatient or "clinical" (such as mental health) treatment in service are often sent to the National Personnel Records Center (NPRC), but kept in a separate file from the file containing other service medical records.  Records of inpatient or "clinical" treatment in service are sent to the NPRC after one to two calendar years, but are kept in a separate file from the file containing other service medical records.  VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, §§ A-B.  The Board is unable to discern whether a specific request for "clinical" mental health counseling records was made or whether the specific code to request records of "clinical" treatment was used.  Because of the obvious relevance of any missing "clinical" mental health records to the issue on appeal, the Board finds a remand is necessary to ensure that all proper avenues for securing those records have been pursued and to provide the appellant every benefit of assistance from VA.

In regard to the June 2013 VA examiner's suggestion that VA contact the provider at Fort Campbell for an opinion, the Board notes that the duty to assist applies to obtaining additional existing evidence, but does not extend to the creation of additional medical records from non-VA sources.  However, that does not prevent the appellant from contacting the provider at Fort Campbell and obtaining an opinion whether the Veteran had a mental disability that had its onset in or was otherwise related to service and if so, whether that disability caused him to abuse drugs or alcohol, such as to relieve, mask or alleviate the symptoms associated with a that disability.

Compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol or drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol or drug abuse during service.  However, there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But, Veterans may only recover if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  An award of compensation on that basis would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

After the above development is completed, the claims file should be forwarded to a VA psychiatrist or psychologist to provide an opinion regarding the presence of mental disorder and any connection to substance abuse. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated or examined the Veteran for any mental health disorder.  In addition, advise the appellant that, if she so desires, she can contact the provider at Fort Campbell and obtain an opinion whether the Veteran had a mental disability that had its onset in or was otherwise related to service and if so, whether that disability caused him to abuse drugs or alcohol such as to relieve, mask, or alleviate the symptoms associated with a that disability.  

2.  Contact the NPRC, RMC, or other appropriate facilities and request all clinical mental health counseling records (mental hygiene) from Blanch Field Army Community Hospital at Fort Campbell, Kentucky, possibly kept in a separate folder at the NPRC.  Ensure the request specifically asks for clinical mental health counseling records and is issued under the appropriate request code and directed to the correct facility.  All attempts to secure the clinical mental health counseling records must be documented in the claims file.

3.  Also contact NPRC and request the Veteran's complete service personnel and medical records.

4.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that the records do not exist or that further efforts to obtain the records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2013). 

5.  Obtain the complete toxicology report from the Tennessee Bureau of Investigation, Nashville Crime Laboratory, that was supposed to follow the October 2009 official alcohol report.  

6.  Upon receipt of all available service medical and personnel records, to specifically include mental health or hygiene records or a VA finding that additional efforts to obtain them would be futile, forward the Veteran's claims file to a VA psychiatrist or psychologist.  The VA examiner must address the appellant's contentions that the Veteran had a mental disorder during service that resulted in substance abuse, which resulted in his death.  A complete rationale for all opinions must be provided.

(a) The examiner is requested to clearly identify all diagnosed psychiatric disorders. 

(b) The examiner must provide an opinion as to whether it is as likely as not (50 percent of greater probability) that any diagnosed psychiatric disorder had its onset during active service or is otherwise directly related to active service, and if so, whether it caused or materially contributed to the Veteran's death.  Specifically, the examiner is requested to whether the Veteran had substance abuse or alcohol dependency secondary to any psychiatric disorder that developed during service.  

7.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

